Citation Nr: 1139087	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety reaction with headaches, dizziness, and dysthymia, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hypertensive cardiovascular disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1968 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claims on appeal in a December 2006 decision.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in February 2011, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion specifically noted that the issue of entitlement to TDIU had been remanded by the Board and was thus not before the Court.  A letter was sent to the Veteran and his representative on June 23, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional evidence or argument was received. 

The remand below will address the issues raised by the Joint Motion, to include obtaining VA medical records relevant to each issue on appeal, and the issue of a separate evaluation for headaches as a component of the Veteran's service-connected anxiety disorder.  Because the Joint Motion expressly excluded the issue of entitlement to TDIU, that issue is not before the Board and is not addressed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA medical records and to provide the Veteran with an examination for clarification of his service-connected anxiety reaction.

First, regarding each claim on appeal, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the Joint Motion noted that the last VA medical record associated with the claims file was dated in March 2006 and that the Veteran had presented sufficient evidence of treatment of his service-connected disorders at VA since that time.  Additionally, in a September 2010 statement, the Veteran requested that VA obtain his VA treatment records for the past 2 years regarding his cardiovascular disability, hypertension, and anxiety reaction.  Afterwards, VA medical records dated from May 2010 to February 2011 were obtained.  Thus, it appears that the Veteran has had treatment from March 2006 through May 2010 for his service-connected disabilities and that those records are not associated with the claims file.  Accordingly, remand is required to obtain these relevant VA treatment records.

Second, the Joint Motion found that VA's characterization of the Veteran's anxiety disorder as "anxiety reaction with headaches, dizziness and dysthymia" indicated a relationship between the Veteran's headaches and his service-connected anxiety reaction.  The Joint Motion thus found that the Board erred by not considering a separate evaluation for the Veteran's headaches.  An examination is necessary in a claim if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim.  38 C.F.R. § 3.159(c)(4).  January 1972 and 1977 VA psychiatric examinations noted headaches as a reported symptom, but only diagnosed anxiety reaction.  Similarly, February 1989, September 1993, and February 1999 VA psychiatric examinations did not state whether the Veteran's reported headaches were part of the anxiety disorder.  More recently, April 2005 and April 2011 VA psychiatric examinations do not provide any clarification regarding whether the Veteran's reported headaches are part of his service-connected anxiety disorder.  Accordingly, an examination must be provided to obtain such clarification prior to readjudication by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include all VA treatment records dated from March 2006 to May 2010 and dated after February 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his reported headaches.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (50 percent or greater probability) that the headaches are part of, caused by, or aggravated by, the Veteran's service-connected anxiety disorder.  The examiner must specifically address the Veteran's lay statements regarding his headaches and the prior VA psychiatric examinations.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

